Citation Nr: 1601291	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-43 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for a bilateral foot disability, other than plantar fasciitis.  


REPRESENTATION

The Veteran represented by: California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 




INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from June 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for a bilateral foot disability. 

In December 2007, the Veteran filed a request to be reevaluated for the bilateral foot disability and specifically indicated that the correspondence was not a notice of disagreement; however, he submitted additional evidence.  Therefore, the Board finds that the October 2007 decision did not become final and the claim was pending as the Veteran submitted new and material evidence within a year of the October 2007 rating decision, which warrants readjudication of that decion.  See 	 38 C.F.R. § 3.156(b) (2015).  

As discussed below, the Board is granting service connection for plantar fasciitis; however, the record indicates that the Veteran may have other bilateral foot disabilities that may be related to service.  Therefore, the Board has recharacterized the issues on appeal.  

The issue of service connection for a bilateral foot disability other than plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral plantar fasciitis. 

2.  The Veteran wore poorly fitted shoes and was treated for immersion foot in service. 

3.  The current plantar fasciitis is related to the in-service immersion foot and wearing of improperly fitted shoes.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for bilateral plantar fasciitis.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for Bilateral Plantar Fasciitis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

While in some cases veterans are entitled to presumptive service connection based on a chronic disability, in this case, the Veteran has been diagnosed with plantar fasciitis, which is not a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.

A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 		 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.

The Veteran generally contends that he has a bilateral foot disability which is caused by wearing ill-fitting shoes in service and immersion foot while in Vietnam.  See January 2013 statement from the Veteran; November 2009 substantive appeal (on a VA Form 9).  

Based on the medical and lay evidence, the Board finds that the Veteran has a current diagnosis of bilateral plantar fasciitis.  Review of VA treatment records shows active treatment for bilateral foot pain.  See January 2015 VA treatment records.  In a May 2013 disability benefits questionnaire, the Veteran's treating VA doctor diagnosed plantar fasciitis.  Additionally, in an October 2014 medical opinion, the treating VA doctor again diagnosed current plantar fasciitis.  Therefore, the Board finds that the Veteran currently has plantar fasciitis.  

In October 2015, the Veteran was provided with a VA examination to assist in determining the nature and etiology of the bilateral foot disorder.  At that time, the medical examiner did not diagnose plantar fasciitis; nonetheless, based on review of the treatment records, the Board finds that the Veteran does have a diagnosis of plantar fasciitis, and this opinion based on an inaccurate factual premise of no plantar fasciitis cannot be afforded any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Next, the Board finds that the evidence is at least in equipoise regarding whether the Veteran suffered an in-service injury to the feet.  The Veteran stated that during service he was required to wear poorly fitted shoe gear and suffered from immersion foot while in Vietnam.  See November 2009 substantive appeal (on a VA Form 9).  The Veteran stated that he was hospitalized due to this condition.  Id.  Undated service treatment records show that the Veteran was treated for immersion foot while in service; therefore, the Board finds that the Veteran experienced immersion foot while in service.  Furthermore, the Board finds that the Veteran's statements regarding wearing poorly fitted shoes to be competent and credible.  The Veteran is competent to report on which he has personal knowledge, and there is nothing in the record that contradicts the Veteran's statements or indicates otherwise.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran wore improperly fitted shoes during service.  

The Board finds that there is equipoise as to whether there is a causal relationship between the Veteran's plantar fasciitis and in-service immersion foot and wearing of poorly fitted shoe gear.  In a May 2013 opinion, the treating VA physician opined that progressive deformity was from poorly fitted shoe gear and exposure with constant immersion in service.  Furthermore, in an October 2014 medical opinion, the treating VA physician opined that the plantar fasciitis is service connected based on the use of the boots in service and treatment in service for ill-fitted shoes which resulted in arthropathy, fasciitis, dyesthesia, and hyperesthesia.  Regarding the diagnosis of plantar fasciitis, no other medical opinion has been provided that is contrary to the above opinions.  Therefore, the Board finds that there is a nexus between the current plantar fasciitis and the in-service immersion foot and wearing of improperly fitted shoes.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the fact is established that Veteran's current bilateral plantar fasciitis is causally related to the in-service immersion foot and wearing of poorly fitted shoe gear; thus, the criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for bilateral plantar fasciitis is granted.  


REMAND

Service Connection for a Bilateral Foot Disability, other than Plantar Fasciitis

In October 2015, the Veteran was afforded a VA examination to help assist in determining the etiology of the bilateral foot disability.  The VA examiner diagnosed bilateral flat foot, bilateral hammer toes, bilateral hallux valgus (bunions), and bilateral calcaneal spurs.  The examiner opined that it is less likely as not the bilateral foot disabilities were caused by service because the Veteran's service treatment records have no documented complaints of the current foot condition.  Nonetheless, review of the service treatment records shows documented treatment for immersion foot, a fact that was not acknowledged in forming this opinion.  A medical opinion based upon an inaccurate factual premise has no probative value.  Furthermore, the VA examiner also did not address the Veteran's contentions that he was forced to wear ill-fitting shoes.  

In a February 2008 medical letter, the Veteran's treating VA podiatrist stated that the Veteran has congenitally long, bony feet and that prolonged weight bearing such as in the military can aggravate the condition substantially.  In a May 2013 disability benefits questionnaire, the Veteran's treating VA doctor diagnosed hammer toes, pes cavus (claw foot), metatarsalgia, Raynaud's disease, and tinea ungua, and stated the Veteran has progressive deformity with impaired function from poorly fitted shoe gear and exposure with constant immersion in service.  Therefore, based on the above, the Board finds that a VA examination is necessary as there remains a question as to the diagnosis and etiology of the bilateral foot disabilities, other than plantar fasciitis.  


Accordingly, the issue of service connection for a bilateral foot disorder, other than plantar fasciitis is REMANDED for the following action:

1.  Schedule a VA examination for disabilities of the foot.  The VA examiner should diagnose all current disabilities of the foot.  For each of the foot disabilities diagnosed, the VA examiner should state whether the disability is acquired or congenital, and whether symptoms can be differentiated from the service-connected plantar fasciitis.  If a congenital disorder exists, the examiner should state whether it is a disease or defect.  (Note: A disease is capable of improvement or deterioration while a defect is static.)

If a congenital disease is present, is it at least as likely as not (50 percent or greater probability) that the congenital disease permanently worsened beyond the normal progress of the disease during the Veteran's active service? 

If a congenital defect is present, is it at least as likely as not (50 percent or greater probability) that there was a superimposed disease or injury during service that resulted in additional disability?  

If an acquired (non-congenital) disorder exists, is it at least as likely as not (50 percent or greater probability) that any current foot disability was incurred in or caused by active service?

In rendering the requested opinions, the VA examiner should note, discuss, and accept as true the Veteran's assertions of wearing ill-fitting shoes and treatment for immersion foot in service.  

2.  Then, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


